DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Moving object detector in claims 1, 2, 3, and 5
Line-of-sight detector in claim 1

**The detectors disclosed above has been interpreted as tied to the structure of a processor as disclosed in the originally filed specification at least on page 22, lines 16-27.**
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0360565 A1, hereinafter referenced “Goto”) in view of Sisbot (US 2016/0063761 A1, hereinafter “Sisbot”).

In regards to [Claim 1] Goto discloses a safety confirmation support system which supports a safety confirmation of a driver of a vehicle (Goto, Abstract), the safety confirmation support system comprising: 
-a moving object detector which detects a moving object that is coming relatively close to the vehicle in each of a plurality of detection regions set around the vehicle (Goto, paragraphs [0031] and [0035]; Reference at [0031] discloses the moving object detection portion 20 detects a moving object approaching to the vehicle 1 in the detection area based on the target information acquired by the radar 11 or the image captured by the camera 12. Paragraph [0035] discloses as shown in FIG. 2, plural detection areas are provided around the vehicle 1); 
-a plurality of display units provided in different directions when viewed from the driver (Goto, paragraph [0033]; Reference discloses the display portion 23 includes plural display portions, such as display portions 23R, 23C, 23L), each of the plurality of display units being associated with a different one of the plurality of detection regions (Goto, Figs 2. and 3, paragraph [0035]; Reference discloses as shown in FIG. 2, plural detection areas are provided around the vehicle 1. For example, there are four detection areas, such as a first detection area Ta, a second detection area Tb, a third detection area Tc, and a fourth detection area Td, around the vehicle 1); 
-a line-of-sight detector which detects a line of sight of the driver (Goto, paragraph [0096]; Reference discloses the eye direction detection portion 31 analyzes the driver's face image captured by the driver camera 30 to detect the driver's eye direction); 
-and a display controller (Goto, Fig.1; Reference illustrates display control 22) which controls the plurality of display units based on a detection result from the moving object detector and a detection result from the line-of-sight detector (Goto, paragraph [0103]; Reference discloses the driver's eye direction is detected and the display portion 23 is controlled according to the driver's eye direction detected. Therefore, the information regarding the moving object, which is in the detection area that is not viewed by the driver, can be displayed by the display portion 23 that is in the driver's view), 
-wherein, on condition that the moving object is detected in a specified detection region among the plurality of detection regions, the display controller (i) displays moving object information that relates to the moving object on a specified display unit associated with the specified detection region among the plurality of display units when the line of sight of the driver is away from the specified detection region (Goto, paragraphs [0114] and [0115]; Reference at [0114] discloses when the driver is gazing in a direction in which the left display portion 23L is in his view, the driver cannot view the left side area of the own vehicle 1 (e.g., the third detection area Tc) and the right side area (e.g., the fourth detection area Td) of the own vehicle 1. Therefore, the third detection area Tc and the fourth detection area Td may be associated with the left display portion 23L so that the information regarding the moving object detected in the third detection area Tc or the fourth detection area Td is displayed in the left display portion 23L. Paragraph [0115] discloses when the moving object detection portion 20 detects a moving object in a detection area that is on a left side of the own vehicle 1, such as in the first detection area Ta or the third detection area Tc, the display control portion 22 controls the right display portion 23R to display information regarding the moving object detected), 

Goto does not disclose but Sisbot teaches
-and (ii) stops display of the moving object information on the specified display unit when the line of sight of the driver is towards the specified detection region while the moving object information is displayed on the specified display unit (Sisbot, Figs. 4A-B, paragraphs [0097]-[0099]; Reference at [0097] discloses the gaze detection module 228 detects 408 a user's gaze. The gaze detection module 228 may output a vector pointing at a direction of the user's gaze. The attention assessment module 230 determines 410 whether the user sees the object based on the user's gaze. Paragraph [0098] discloses the graphics selection module 232 identifies 412 a graphic that is a representation of the object and determines 414 a display modality for the graphic based on the danger index. Paragraph [0099] discloses the attention assessment module 230 determines 418 whether the user viewed the graphic for longer than a predetermined amount of time. If yes, the attention assessment module 230 instructs the scene computation module 234 to remove 420 the graphic from the heads-up display. The removing of the graphic representing an actual object based on the user’s gaze and attention to the object is interpreted as the stopping of moving object information a specified display while the driver’s line of sight is toward the object which is the specified detection region).  
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.

In regards to [Claim 2] Goto in view of Sisbot teach the safety confirmation support system according to claim 1.
Goto does not disclose but Sisbot teaches
-wherein the display controller further: determines a degree of risk of the moving object based on the detection result from the moving object detector (Sisbot, paragraphs [0024]-[0025]; Reference at [0024] discloses the safety application 199 receives object data about an object. The object data may be from a sensor, a camera, or a broadcasting device. Paragraph [0025] discloses the safety application 199 detects a user's gaze and determines whether the user sees the object based on the user's gaze….The safety application 199 may also determine a display modality for the graphic based on the danger index. For example, if a collision could occur in less than five seconds, the safety application 199 makes the graphic flash); 
-and stops the display of the moving object information on the specified display unit when the degree of risk of the moving object becomes lower than a predetermined threshold while the moving object information is displayed on the specified display unit (Sisbot, paragraph [0026]; Reference discloses the safety application 199 positions the graphic to correspond to the user's eye frame and determines whether the user views the graphic for longer than a predetermined amount of time (i.e. risk becomes lower than the predetermined threshold based on longer viewing time). If the user views the graphic for a sufficient amount of time, i.e. longer than the predetermined amount of time, the safety application 199 removes the graphic from the heads-up display (i.e. stops display of moving object information)).  
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.

In regards to [Claim 3] Goto in view of Sisbot teach the safety confirmation support system according to claim 1.
Goto does not disclose but Sisbot teaches
-wherein the display controller further: determines a degree of risk of a road condition in the specified detection region based on the detection result from the moving object detector (Sisbot, paragraphs [0071] and [0073]; Reference at [0071] discloses the danger assessment module 226 estimates a danger index for an object based on vehicle data 293 and object data 297. Paragraph [0073] the danger index is based on the condition of the first client device 103. For example, if the first client device's 103 windshield wipers are on, the danger assessment module 226 may assign a higher danger index because the windshield wipers suggest poor weather conditions (interpreted as road condition)); 
-and stops the display of the moving object information on the specified display unit when the degree of risk of the road condition becomes lower than a predetermined threshold while the moving object information is displayed on the specified display unit (Sisbot, paragraph [0080]; Reference discloses the attention assessment module 230 determines whether the user viewed the object for a sufficient amount of time based on a predetermined amount of time….the attention assessment module 230 instructs the scene computation module 234 to deemphasize or remove the graphic output (i.e. moving object info) once the attention assessment module 230 determines that the user viewed the object. Weather or road conditions assessed in the danger assessment step as described in the citations above).  
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.

In regards to [Claim 4] Goto in view of Sisbot teach the safety confirmation support system according to claim 1.
Goto does not disclose but Sisbot teaches
-wherein, when displaying the moving object information on the specified display unit, the display controller further changes a display mode of the moving object information on the specified display unit according to a state of the moving object (Sisbot, paragraphs [0024]-[0025]; Reference at [0024] discloses the safety application 199 receives object data about an object. The object data may be from a sensor, a camera, or a broadcasting device. Paragraph [0025] discloses the safety application 199 detects a user's gaze and determines whether the user sees the object based on the user's gaze….The safety application 199 may also determine a display modality for the graphic based on the danger index. For example, if a collision could occur in less than five seconds, the safety application 199 makes the graphic flash).  
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.

In regards to [Claim 5] Goto in view of Sisbot teach the safety confirmation support system according to claim 4.
Goto does not disclose but Sisbot teaches
-wherein the display controller further: determines a degree of risk of the moving object based on the detection result from the moving object detector, and when displaying the moving object information on the specified display unit, highlights the moving object information when the degree of risk of the moving object is higher than or equal to a predetermined threshold (Sisbot, paragraphs [0024]-[0026]; Reference at [0024] discloses the safety application 199 receives object data about an object. The object data may be from a sensor, a camera, or a broadcasting device. Paragraph [0025] discloses the safety application 199 detects a user's gaze and determines whether the user sees the object based on the user's gaze….The safety application 199 may also determine a display modality for the graphic based on the danger index (i.e. degree of risk). For example, if a collision could occur in less than five seconds, the safety application 199 makes the graphic flash (i.e. highlighting). Paragraph [0026] discloses the safety application 199 positions the graphic to correspond to the user's eye frame and determines whether the user views the graphic for longer than a predetermined amount of time.), 
-and does not highlight the moving object information when the degree of risk of the moving object is lower than the predetermined threshold (Sisbot, paragraph [0080]; Reference discloses the attention assessment module 230 determines whether the user viewed the object for a sufficient amount of time based on a predetermined amount of time (i.e. degree of risk)….the attention assessment module 230 instructs the scene computation module 234 to deemphasize or remove the graphic output (i.e. not highlighting object information) once the attention assessment module 230 determines that the user viewed the object. Weather or road conditions assessed in the danger assessment step as described in the citations above).  
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.

In regards to [Claim 7] Goto discloses a safety confirmation support method which supports a safety confirmation of a driver of a vehicle (Goto, Abstract), the safety confirmation support method comprising: 
-(a) detecting a moving object that is coming relatively close to the vehicle in each of a plurality of detection regions set around the vehicle (Goto, paragraphs [0031] and [0035]; Reference at [0031] discloses the moving object detection portion 20 detects a moving object approaching to the vehicle 1 in the detection area based on the target information acquired by the radar 11 or the image captured by the camera 12. Paragraph [0035] discloses as shown in FIG. 2, plural detection areas are provided around the vehicle 1);  
-(b) detecting a line of sight of the driver (Goto, paragraph [0096]; Reference discloses the eye direction detection portion 31 analyzes the driver's face image captured by the driver camera 30 to detect the driver's eye direction); 
-and (c) controlling a plurality of display units based on a detection result obtained in the detecting in (a) and a detection result obtained in the detecting in (b (Goto, paragraph [0103]; Reference discloses the driver's eye direction is detected and the display portion 23 is controlled according to the driver's eye direction detected. Therefore, the information regarding the moving object, which is in the detection area that is not viewed by the driver, can be displayed by the display portion 23 that is in the driver's view), 
-the plurality of display units being provided in different directions when viewed from the driver (Goto, paragraph [0033]; Reference discloses the display portion 23 includes plural display portions, such as display portions 23R, 23C, 23L) and each being associated with a different one of the plurality of detection regions (Goto, Figs 2. and 3, paragraph [0035]; Reference discloses as shown in FIG. 2, plural detection areas are provided around the vehicle 1. For example, there are four detection areas, such as a first detection area Ta, a second detection area Tb, a third detection area Tc, and a fourth detection area Td, around the vehicle 1), 
-wherein, when the moving object is detected in a specified detection region among the plurality of detection regions, the controlling in (c) includes (i) displaying moving object information that relates to the moving object on a specified display unit associated with the specified detection region among the plurality of display units when the line of sight of the driver is away from the specified detection region (Goto, paragraphs [0114] and [0115]; Reference at [0114] discloses when the driver is gazing in a direction in which the left display portion 23L is in his view, the driver cannot view the left side area of the own vehicle 1 (e.g., the third detection area Tc) and the right side area (e.g., the fourth detection area Td) of the own vehicle 1. Therefore, the third detection area Tc and the fourth detection area Td may be associated with the left display portion 23L so that the information regarding the moving object detected in the third detection area Tc or the fourth detection area Td is displayed in the left display portion 23L. Paragraph [0115] discloses when the moving object detection portion 20 detects a moving object in a detection area that is on a left side of the own vehicle 1, such as in the first detection area Ta or the third detection area Tc, the display control portion 22 controls the right display portion 23R to display information regarding the moving object detected), 

Goto does not disclose but Sisbot teaches
-and (ii) stopping display of the moving object information on the specified display unit when the line of sight of the driver is towards the specified detection region while the moving object information is displayed on the specified display unit (Sisbot, Figs. 4A-B, paragraphs [0097]-[0099]; Reference at [0097] discloses the gaze detection module 228 detects 408 a user's gaze. The gaze detection module 228 may output a vector pointing at a direction of the user's gaze. The attention assessment module 230 determines 410 whether the user sees the object based on the user's gaze. Paragraph [0098] discloses the graphics selection module 232 identifies 412 a graphic that is a representation of the object and determines 414 a display modality for the graphic based on the danger index. Paragraph [0099] discloses the attention assessment module 230 determines 418 whether the user viewed the graphic for longer than a predetermined amount of time. If yes, the attention assessment module 230 instructs the scene computation module 234 to remove 420 the graphic from the heads-up display. The removing of the graphic representing an actual object based on the user’s gaze and attention to the object is interpreted as the stopping of moving object information a specified display while the driver’s line of sight is toward the object which is the specified detection region).
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2015/0360565 A1) in view of Sisbot (US 2016/0063761 A1) as applied to claim 4 above, and further in view of Zeng (US 2010/0198513 A1, hereinafter referenced “Zeng”).

In regards to [Claim 6] Goto in view of Sisbot teach the safety confirmation support system according to claim 4.
Goto and Sisbot does not disclose but Zeng teaches
-wherein, when a plurality of the moving objects are detected in the specified detection region, the display controller displays a plurality of items of moving object information that relate to the plurality of moving objects as a group on the specified display unit (Zeng, paragraphs [0023] and [0024]; Reference at [0023] discloses objects detected by the object detection sensors may include, but are not limited to, remote vehicles, buildings, guard rails, and other objects in the object detection device's field of view. The V2V object data map 46 is constructed using data communicated from other vehicles including GPS data. The sensor and wireless module 42 constructs an observed situational map in response to the data determined from the sensor object data map 44 and the V2V object data map 46. Paragraph [0024] discloses each of the respective observed situational maps are provided to a data association and merging module 48 where the data is fused into a merged object observation map That is, the plurality of data collected from the various sources are fused into a single collective map which provides a determined range, range rate, and azimuth for a respective vehicle).  
Goto and Sisbot are combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto to include the driver attention assessment features of Sisbot in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics thus increasing driver safety applicable to improving vehicle display systems such as those taught in Goto.
Goto and Zeng are also combinable because they are in the same field of endeavor regarding vehicle object detection features. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the safety confirmation support features of Goto, in view of the driver attention assessment features of Sisbot, to include the V2V communication and object detection features of Zeng in order to provide the user with techniques for moving object detection and display for when the driver’s direction of gaze is opposite of a detected object as taught by Goto while incorporating the driver attention assessment features of Sisbot in order to allow for assessing spatial information by detection objects in the vehicle path and determine the driver’s level of attention to estimate a danger index for the object and provide corresponding graphics. Further incorporating the V2V communication and object detection features of Zeng allows for use of vehicle awareness systems for monitoring remote vehicles relative to a host vehicle and a fusion module for merging the sensor object data map and vehicle-to-vehicle object data map to produce a cumulative object data map thus reducing errors in object detection, applicable to improving vehicle display systems such as those taught in Goto and Sisbot.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619